Citation Nr: 1760239	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-19 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, adjustment disorder, depressive disorder, dysthymic disorder, and substance-induced mood disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1983 to September 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In August 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

Notwithstanding the fact that the Agency of Original Jurisdiction (AOJ) has reopened service connection for PTSD, the Board must consider the claim to reopen in the first instance because it determines whether the Board has jurisdiction to reach the underlying claim and adjudicate it de novo.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran has appealed a claim seeking to reopen service connection for PTSD and an original claim seeking service connection for anxiety and depression.  For reasons discussed further below, the Board is granting the claim to reopen and, upon reviewing the record, has found evidence documenting several diagnoses for varied psychiatric disabilities.  Under the circumstances, the Board has recharacterized the downstream service connection claim on appeal as reflected above pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) in order to afford the Veteran the broadest possible scope of review. 


FINDINGS OF FACT

1.  An unappealed July 2001 rating decision denied the Veteran service connection for PTSD based essentially on a finding that such disability was not shown; the Veteran was notified of that decision and his appellate rights, but did not file a timely appeal; thus, that decision became final based on the evidence then of record.

2.  Evidence received since the prior final denial includes new VA treatment records not of record at the time that documents several psychiatric diagnoses, including PTSD, and suggests that such is related to events in service involving racism, personal assault, and fear; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim. 

3.  The Veteran was diagnosed with adjustment disorder postservice in February 1994, during the period on appeal, and such diagnosis was first documented in service in July 1986; thus the evidence is at least in relative equipoise as to whether the Veteran has a postservice diagnosis of adjustment disorder that began in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received; service connection for PTSD is reopened.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156 (2017).

2.  Service connection for an acquired psychiatric disability is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants all claims on appeal, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Here, a July 2001 rating decision denied the Veteran service connection for PTSD based essentially on a finding that there was no evidence of a current psychiatric diagnosis.  The Veteran was informed of that decision and notified of his appellate rights, but failed to file a timely appeal thereof; therefore, that decision became final based on the evidence then of record.  Since the July 2001 rating decision, VA has received new VA and private treatment records (i.e., that were not already in the record) documenting several psychiatric diagnoses-including, but not limited to, adjustment disorder, depressive disorder, dysthymic disorder, PTSD, polysubstance abuse, and substance-induced mood disorder.  Moreover, the Veteran has provided detailed and consistent statements reporting experiences with racism in service, to specifically include a May 1986 altercation he was involved in while stationed in Turkey.  Specifically, he reports (again, consistently) that he was verbally accosted by a fellow Airman and his girlfriend, the former of which was repeatedly uttering a racial slur and would not cease upon being confronted, and the Veteran was provoked into striking the man.  He alleged that the incident was not treated as a racial dispute in service because he did not report it as such out of fear of retaliation.  Subsequently, he feels he was repeatedly bullied and discriminated against by superior officers, who reduced his grade and eventually administratively discharged him.  STRs also show the Veteran received mental health treatment in service.  Finally, an August 2011 private treatment record specifically notes the Veteran has PTSD related to a traumatic event in service involving a life-changing event causing a reaction of internal helplessness.  

Under the circumstances, the Board finds such evidence is certainly new and material, as it relates directly to the previously unestablished elements needed to substantiate his underlying claim of service connection (i.e., current diagnosis, in-service stressor or event, and nexus).  Thus, the claim may be reopened.

Service Connection

Having determined that the matter of PTSD may be reopened and considered substantively, de novo, the Board now turns to whether the Veteran has any acquired psychiatric disability (in light of evidence showing a history of several varied diagnoses) that may be related to his military service.

Service treatment records (STRs) note a normal enlistment examination.  Personnel records in service confirm the Veteran was performing well prior to a May 1986 altercation in which he struck another male service member and used provoking .language towards a second female service member.  A June 1986 statement from a fellow service member indicates the assault was quite out of character for the Veteran.  June 1986 personnel records also note the Veteran had a recent mental health appointment and STRs show he was diagnosed with adjustment disorder with anxious mood that month.  Postservice treatment records show the Veteran has a history of several varied psychiatric diagnoses.  Most critically, however, the Board notes that a February 1994 VA treatment record shows the Veteran was diagnosed with adjustment disorder with depressed mood.  

Crucially, the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the Board finds that the February 1994 postservice diagnosis of adjustment disorder with depressed mood clearly satisfies the "current disability" element of service connection.  Moreover, the evidence clearly shows the Veteran was first diagnosed with adjustment disorder in service, albeit with an anxious mood at the time.  

Under the circumstances, the Board finds the evidence is at least in relative equipoise as to whether the Veteran has a postservice diagnosis of adjustment disorder that began in service.  Consequently, resolving all remaining reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disability is warranted, and the appeal in this matter must be granted.


ORDER

The appeal is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


